Beasley, Judge.
On certiorari, the decision of the Court of Appeals in the case was reversed by the Supreme Court. Price v. Dept. of Transportation, 257 Ga. 535 (361 SE2d 146) (1987). Our decision in Price v. Dept. of Transportation, 182 Ga. App. 353 (356 SE2d 45) (1987), is therefore vacated and the judgment of the Supreme Court is made the judgment of this Court. The case is remanded to the trial court in conformance with the directions of the Supreme Court, which we follow and adopt.

Judgment reversed and case remanded.


Deen, P. J., and Ben-ham, J., concur.